Citation Nr: 1311554	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-48 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety, dysthymic disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to a temporary total evaluation based on hospitalization for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.  

The Veteran was scheduled, but failed to report, for a Board hearing (i.e., travel board hearing) in June 2011.  She has not provided good cause for her failure to report and she has not requested to reschedule the hearing.  Accordingly, the request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704 (2012).

The Board observes that it has recharacterized the service connection issue on appeal.  In that regard, although the Veteran originally claimed entitlement to service connection for PTSD only, the record reflects multiple psychiatric diagnoses, including PTSD, major depressive disorder, dysthymic disorder, and anxiety.  Hence, this issue is more appropriately characterized as entitlement to service connection for an acquired psychiatric disability, to include these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with this appeal.  This Virtual VA claims file has been reviewed.  No pertinent documents are located in the electronic file.

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran is seeking service connection for an acquired psychiatric disability, to include PTSD, claimed as due to military sexual trauma.  She is also seeking a temporary total evaluation based on her claimed acquired psychiatric disability for a period of hospitalization that occurred between January 15 and February 11, 2010.

The Board finds that further development of the Veteran's service connection claim is required.  Specifically, VA treatment reports indicate that during the pendency of the appeal the Veteran applied for and was granted Social Security disability benefits.  Although the evidence does not specifically identify the disabilit(ies) upon which the award was made, it appears that such claim may have been based upon her current psychiatric disabilities.  As such, the Board concludes that records associated with this award are potentially relevant to the service connection claim on appeal and must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also 38 C.F.R. § 3.159(c)(2) (2012).  

To ensure that all due process requirements are met, and that the record is complete, the RO/AMC should undertake appropriate action to obtain and associate with the claims file any additional outstanding, pertinent records related to this appeal.  Such action should include obtaining any relevant treatment records from the VA Medical Center in West Haven, Connecticut dated since July 2010.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, the RO/AMC should contact the Veteran to request information and/or records pertaining to treatment for her claimed psychiatric disability, to include treatment by Drs. M. Jolley and M. Robison in Idaho as well as records from the Yale Psychiatric Hospital.  See 38 C.F.R. § 3.159.  Finally, the RO/AMC should send the Veteran a blank VA Form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault) along with a request that she provide additional details regarding her claimed in-service sexual assault.  Appropriate action should be taken to verify the claimed stressor based on the Veteran's response.  

With respect to the claim for a temporary total evaluation, the Board does not find any additional development is necessary.  However, given that this claim is inextricably intertwined with the claim for service connection, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault) and request that she provide additional details regarding her claimed in-service sexual assault.  Take appropriate steps to verify this stressor based on the Veteran's response. 

2.  Send the Veteran a letter requesting that she either provide outstanding treatment records pertaining to evaluation and/or treatment of her claimed acquired psychiatric disability, or to provide VA with sufficient information to obtain these records.  This letter should specifically request records from Drs. M. Jolley and M. Robison in Idaho and from the Yale Psychiatric Hospital.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the New Haven VAMC dated since July 2010.  All records/responses received should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  Request from the Social Security Administration all medical records upon which any claim or award of disability benefits was based.  All records obtained or any response received should be associated with the claims folder.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5.  Upon completion of the above requested development and any additional development deemed appropriate, to include additional examination if needed, readjudicate the issues on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered, as well as any evidence received since the December 2010 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


